Name: 70/402/EEC: Commission Decision of 28 July 1970 conferring authority to fix standard average values for citrus fruits
 Type: Decision
 Subject Matter: nan
 Date Published: 1970-08-25

 Avis juridique important|31970D040270/402/EEC: Commission Decision of 28 July 1970 conferring authority to fix standard average values for citrus fruits /* Unofficial translation */ Official Journal L 189 , 25/08/1970 P. 0013 - 0014 Danish special edition: Series II Volume II P. 0022 English special edition: Series II Volume II P. 0022 Greek special edition: Chapter 02 Volume 1 P. 0109 ++++ ( 1 ) OJ N 147 , 11 . 7 . 1967 , P . 7 . ( 2 ) OJ N I 145 , 3 . 7 . 1970 , P . 28 . ( 3 ) OJ N L 171 , 4 . 8 . 1970 , P . 10 . COMMISSION DECISION OF 28 JULY 1970 CONFERRING AUTHORITY TO FIX STANDARD AVERAGE VALUES FOR CITRUS FRUITS ( 70/402/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES ; HAVING REGARD TO THE PROVISIONAL RULES OF PROCEDURE OF THE COMMISSION OF 6 JULY 1967 ( 1 ) , AS AMENDED BY THE DECISION OF 2 JULY 1970 ( 2 ) ; WHEREAS THE OPERATION OF A SYSTEM OF STANDARD AVERAGE VALUES INVOLVES THE ADOPTION BY THE COMMISSION OF NUMEROUS AND URGENT ADMINISTRATIVE MEASURES REQUIRING THE CONSIDERATION OF A NUMBER OF COMPLEX DATA AND CALCULATIONS ; WHEREAS COMMISSION REGULATION ( EEC ) N 1570/70 ( 3 ) OF 28 JULY 1970 ESTABLISHES SUCH A SYSTEM FOR CITRUS FRUITS ; WHEREAS IT PROVIDES FOR THE FIXING OF STANDARD AVERAGE VALUES AS A RULE EVERY FOURTEEN DAYS FOR EACH OF THE 43 VARIETIES OF CITRUS FRUITS LISTED IN THE ANNEX TO THAT REGULATION ; WHEREAS , TAKING ACCOUNT IN PARTICULAR OF ARTICLE 2 , 3 AND 5 OF THAT REGULATION , THE COMMISSION HAS ONLY A SHORT TIME IN WHICH TO FIX AND BRING INTO FORCE THE STANDARD AVERAGE VALUES ; WHEREAS THE FIXING OF STANDARD AVERAGE VALUES CONSISTS IN ESTABLISHING THE WEIGHTED AVERAGES OF THE FREE-AT-FRONTIER PRICES , EXCLUSIVE OF DUTY , WHICH THE MEMBER STATES HAVE NOTIFIED TO THE COMMISSION ; WHEREAS THIS FIXING INVOLVES ONLY TECHNICAL CALCULATIONS ; WHEREAS TO ENABLE THIS SYSTEM TO FUNCTION THE CHAIRMAN OF THE WORKING PARTY ON INDUSTRIAL ECONOMY SHOULD BE AUTHORIZED TO TAKE THESE MEASURES OR _ IF HE IS UNABLE TO DO SO _ ANOTHER MEMBER OF THAT WORKING PARTY , ANOTHER MEMBER OF THE COMMISSION OR A SENIOR OFFICIAL OF THE DIRECTORATE-GENERAL FOR INDUSTRY , IN THAT ORDER , ACTING ON BEHALF OF THE COMMISSION WHICH WILL BE RESPONSIBLE THEREFOR ; WHEREAS THIS AUTHORITY WILL BE EXERCISED UNDER THE SUPERVISION OF THE COMMISSION ; WHEREAS RELEVANT INSTRUMENTS WILL BE ADOPTED IN ACCORDANCE WITH THE RULES IN FORCE AND THE GENERAL DIRECTIONS GIVEN BY THE COMMISSION IN THIS DECISION AND WITH ANY FURTHER DIRECTIONS WHICH MAY BE GIVEN IN THE FUTURE ; WHEREAS REPORTS ON THE USE OF THIS AUTHORITY WILL BE SUBMITTED TO THE COMMISSION AT REGULAR INTERVALS ; WHEREAS THIS AUTHORITY IS CONFERRED WITHOUT PREJUDICE TO THE POWER OF THE COMMISSION AS SUCH TO ISSUE DECISIONS WHENEVER IT CONSIDERS IT NECESSARY , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . THE COMMISSION AUTHORIZES THE CHAIRMAN OF THE WORKING PARTY ON INDUSTRIAL ECONOMY TO FIX ON BEHALF OF THE COMMISSION , WHICH SHALL BE RESPONSIBLE THEREFOR , THE STANDARD AVERAGE VALUES PROVIDED FOR IN ARTICLE 2 ( 1 ) OF REGULATION ( EEC ) N 1570/70 OF 28 JULY 1970 ESTABLISHING A SYSTEM OF STANDARD AVERAGE VALUES FOR CITRUS FRUITS . 2 . THE AUTHORITY PROVIDED FOR IN PARAGRAPH 1 SHALL BE EXERCISED , WHEN THE CHAIRMAN OF THE WORKING PARTY ON INDUSTRIAL ECONOMY IS UNABLE TO DO SO : ( A ) BY THE VICE-CHAIRMAN OR ONE OF THE MEMBERS OF THAT WORKING PARTY OR , IF THEY ARE UNABLE TO DO SO ; ( B ) BY ONE OF THE OTHER MEMBERS OF THE COMMISSION OR , IF THEY ARE UNABLE TO DO SO ; ( C ) BY THE DIRECTOR-GENERAL , THE DEPUTY DIRECTOR-GENERAL OR THE DIRECTOR OF DIRECTORATE D OF THE DIRECTORATE-GENERAL FOR INDUSTRIAL AFFAIRS . ARTICLE 2 THE COMMISSION SHALL EXAMINE REPORTS SUBMITTED TO IT AT REGULAR INTERVALS BY THE CHAIRMAN OF THE WORKING PARTY ON INDUSTRIAL ECONOMY ON THE USE OF THE AUTHORITY PROVIDED FOR IN ARTICLE 1 AND ON ANY DIFFICULTIES ENCOUNTERED . THE COMMISSION SHALL WHERE NECESSARY GIVE FURTHER DIRECTIONS TO THE PERSONS AUTHORIZED . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON 18 SEPTEMBER 1970 . IT SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 28 JULY 1970 . FOR THE COMMISSION THE PRESIDENT FRANCO M . MALFATTI